DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 18th, 2020 have been entered and accepted.

Response to Arguments
Applicant's arguments filed April 21st, 2022 have been fully considered but they are not persuasive. Regarding the argument that the references do not teach a crosslinking agent selected from the listed group, the examiner disagrees. Ueda discloses using a peroxide crosslinking agent, however Ueda also teaches the fluororubber composition further including further crosslinking compounds to aid in crosslinking, such as a triazine-based crosslinking compound (tris(diallylamine)-s-triazine: Page 7, Para. 6).
Regarding the argument about the cited prior art references not teaching the specific values of the differences between the shear elasticity at dynamic strain of 1% and 100%, the examiner disagrees. Ueda discloses the fluororubber is a vinylidene fluoride-based fluororubber having a structural unit derived from vinylidene fluoride (VdF unit) and a structural unit derived from hexafluoropropylene (HFP), and a mole ratio of the VdF unit with respect to the structural unit derived from at least one selected from the group consisting of HFP in the fluororubber is in the range of 50/50 to 78/22 (Page 2, Para. 15 –16). These values are consistent with the fluororubber composition taught in the instant application, so inherently the composition taught by Ueda would have the same test characteristics of the instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes. Furthermore, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Furthermore, it has been held that just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel. See MPEP § 2112.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (WO 2016088685, using the attached English translation) in view of Miyazaki (US 2012/0048443).
Regarding claim 1, Ueda discloses a tire production method comprising a vulcanization process of vulcanizing an unvulcanized tire comprising a vulcanizing bladder made of a rubber composition for a bladder (Page 18, Para. 4), which rubber composition contains fluororubber by 50 mass % to 100 mass % (Page 20, Example 1) and a triazine-based crosslinking compound (tris(diallylamine)-s-triazine: Page 7, Para. 6). However, Ueda does not disclose a portion of the innermost surface comprising a high sulfur concentration member made of a rubber composition containing sulfur greater than 1.0 parts by mass.
Yet in a similar view of endeavor, Miyazaki discloses a rubber composition for a pneumatic tire which improves fuel economy, elongation at break, and abrasion resistance in good balance while maintaining good handling stability and processability (Para. 9). Furthermore, Miyazaki discloses it is known in the art to design a portion of the tire with a high sulfur concentration member made of a rubber composition containing a sulfur composition in a range of 1.5 to 2.5 part by mass for each 100 parts by mass of the rubber component (Para. 69).
It would have been obvious to one of ordinary skill in the art to modify the invention of Ueda by designing a portion of the tire with a high sulfur concentration member made of a rubber composition containing sulfur greater than 1.0 part by mass as taught by Miyazaki. One would be motivated to make this modification to optimize the abrasion resistance and the tire durability (Para. 69). 
Regarding claim 2, Ueda in view of Miyazaki teaches the invention disclosed in claim 1, as described above. Furthermore, Ueda teaches the rubber composition for a bladder contains a substantial amount of fluororubber (Page 18, Example 1). It would have been obvious to one of ordinary skill to design the amount of fluororubber to be 100% by mass through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 3, Ueda in view of Miyazaki teaches the invention disclosed in claim 1, as described above. Furthermore, Miyazaki discloses the high sulfur concentration rubber member can be a chafer rubber (Para. 69).  
Regarding claim 4, Ueda in view of Miyazaki teaches the invention disclosed in claim 1, as described above. Furthermore, Ueda teaches the fluororubber is a vinylidene fluoride-based fluororubber having a structural unit derived from vinylidene fluoride (VdF unit) and a structural unit derived from hexafluoropropylene (HFP), and a mole ratio of the VdF unit with respect to the structural unit derived from at least one selected from the group consisting of HFP in the fluororubber is in the range of 50/50 to 78/22 (Page 2, Para. 15-16).
Regarding claim 5, Ueda in view of Miyazaki teaches the invention disclosed in claim 4, as described above. It would have been obvious to one of ordinary skill in the art to specify that the difference between the shear elasticity of the fluororubber in an unvulcanized state and a vulcanized state would fall in a range between 120 kPa and 3000 kPa. This is an inherent feature based on the composition of the fluororubber which are substantially identical between Ueda and the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
Regarding claim 6, Ueda in view of Miyazaki teaches the invention disclosed in claim 1, as described above. Furthermore, Ueda teaches the rubber composition for a bladder further contains at least one selected from the group consisting of a fatty oil and an aliphatic hydrocarbon (Page. 1, Para. 7).
Regarding claim 7, Ueda in view of Miyazaki teaches the invention disclosed in claim 6, as described above. Furthermore, Ueda teaches the fatty oil is selected from a group consisting of a non-dying oil (Page 6, Para. 8).
Regarding claim 8, Ueda in view of Miyazaki teaches the invention disclosed in claim 1, as described above. Furthermore, Ueda teaches the rubber composition for a bladder contains carbon black (Page 1, Para. 8), and the carbon black a nitrogen adsorption specific surface area in the range of 25 m2/g to 180 m2/g (Page 1, Para. 8) and dibutyl phthalate oil absorption in the range of 40 ml/100 g to 180 ml/100 g (Page 5, Para. 6).
Regarding claim 9, the method taught by Ueda in view of Miyazaki in claim 1 would produce a tire (Page 18, Para. 4).
Regarding claim 10, Ueda in view of Miyazaki teaches the invention disclosed in claim 1, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art at the time to modify the invention of Ueda and Miyazaki by including a polyol-based crosslinking agent as this is a known feature and option in the art (Evidentiary Reference: US 2013/0225758 – Para. 5). It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 11, Ueda in view of Miyazaki teaches the invention disclosed in claim 1, as described above. It would have been obvious to one of ordinary skill in the art to specify the low elastic modulus E’’ and the storage elastic modulus E’ are in the specific ranges described by the instant claim. This is an inherent feature based on the composition of the fluororubber which are substantially identical between Ueda and the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
Regarding claim 12, Ueda discloses a tire production method comprising a vulcanization process of vulcanizing an unvulcanized tire comprising a vulcanizing bladder made of a rubber composition for a bladder (Page 18, Para. 4), which rubber composition contains fluororubber by 50 mass % to 100 mass % (Page 20, Example 1) and a triazine-based crosslinking compound (tris(diallylamine)-s-triazine: Page 7, Para. 6), wherein the fluororubber is a vinylidene fluoride-based fluororubber having a structural unit derived from vinylidene fluoride (VdF unit) and a structural unit derived from hexafluoropropylene (HFP), and a mole ratio of the VdF unit with respect to the structural unit derived from at least one selected from the group consisting of HFP in the fluororubber is in the range of 50/50 to 78/22 (Page 2, Para. 15-16). It would have been obvious to one of ordinary skill in the art to specify that the difference between the shear elasticity of the fluororubber in an unvulcanized state and a vulcanized state would fall in a range between 120 kPa and 3000 kPa. This is an inherent feature based on the composition of the fluororubber which are substantially identical between Ueda and the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. However, Ueda does not disclose a portion of the innermost surface comprising a high sulfur concentration member made of a rubber composition containing sulfur greater than 1.0 parts by mass.
Yet in a similar view of endeavor, Miyazaki discloses a rubber composition for a pneumatic tire which improves fuel economy, elongation at break, and abrasion resistance in good balance while maintaining good handling stability and processability (Para. 9). Furthermore, Miyazaki discloses it is known in the art to design a portion of the tire with a high sulfur concentration member made of a rubber composition containing a sulfur composition in a range of 1.5 to 2.5 part by mass for each 100 parts by mass of the rubber component (Para. 69). Miyazaki also discloses the high sulfur concentration rubber member can be a chafer rubber (Para. 69).  
It would have been obvious to one of ordinary skill in the art to modify the invention of Ueda by designing a portion of the tire with a high sulfur concentration member made of a rubber composition containing sulfur greater than 1.0 part by mass as taught by Miyazaki. One would be motivated to make this modification to optimize the abrasion resistance and the tire durability (Para. 69). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743